[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding appellant/cross-appellee's first and fourth assignments of error not well-taken, third and fifth assignments of error well-taken, and fifth assignment of error moot and appellees/cross-appellants' assignment of error not well-taken, the judgment of the Erie County Court of Common Pleas is affirmed in part and reversed in part. This case is remanded to the trial court for a redetermination as to whether attorney fees are "necessary and proper" in this case, and the amount of such fees, if any, based on the criteria set forth in Villella, supra. Court costs of these proceedings are to be assessed equally to appellant and appellees. See Opinion and Judgment Entry by Glasser, J., on file. Glasser, Resnick and Sherck, JJ., concur.
* * *